                       Case 3:20-cr-00065-DCG Document 1 Filed 12/09/19 Page 1 of 3


 A091   (Rev. 11/11)    CriminalComp!aint



                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                                                                                                 '1/-,
                                                       Western District of Texas
                                                                                                                     N
                                                                                                                                        .
                       United States of America                      )
                                                                                                                          NN
                                    V.
                                                                     )

                                                                            CaseNo..\-mT3-1?4(p
                                                                     )

                                                                     )


                            Travis Wayne Vavra
                                                                     )
                               Defendant(s)


                                                   CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 1. 2015 through September 30, 2019 in the county of El Paso                                    in the
Western                     District of Texas                     the defendant(s) violated:
              Code Section                                                    Offense Description
Title 18 U.S.C.         §   2423(a)              Interstate Transportation of a Minor with Intent to Engage in Sexual
                                                 Activity




          This criminal complaint is based on these facts:

See attached affidavit.




          0     Continued on the attached sheet.



                                                                                               Complainant 's signature

                                                                            Richard Tiliman, Special Agent

LI Sworn to before me and signed in my presence.
   Sworn to telephonically and signed electronically.


Date:     12/9/2019
                                                                                                 Judge   s   signature

City and state:          El Paso, Texas                                     Anne 1. Berton, U.S. Magistrate Judge
                                                                                               Printed name and title
              Case 3:20-cr-00065-DCG Document 1 Filed 12/09/19 Page 2 of 3




                                 PROBABLE CAUSE STATEMENT

1.   I, Richard Tiliman, hereinafter referred to as Complainant, am a Special Agent (SA)    of the
Federal Bureau of Investigation (FBI), El Paso Division (EPD). As an SA, I am assigned to
conduct investigations involving violations of Federal Criminal Law, including crimes involving
the sexual exploitation of children under Title 18 of the United States Code.

2. On November 18, 2019, a fourteen year old minor child (hereinafter, Victim), reported that he
had been forced to engage in a long-running series of sexual activity with an individual later
identified as Travis Wayne Vavra (hereinafter, Vavra)a long haul truck driver. Based on that
report, SAs with the FBI interviewed Victim. During that interview, Victim stated that from
approximately September 2015 to September 2019, Vavra transported victim in his tractor trailer
from the Western District of Texas to several different states, including New Mexico, Missouri,
Arizona, California, Wisconsin, Illinois, Nebraska, Maryland and Ohio. Victim further stated
that in each of the places listed above, Victim and Vavra engaged in sexual activity with each
other. Victim further stated that the sexual activity, once initiated, occurred almost every night
that Victim and Vavra were alone together during their many interstate trips. Victim additionally
said that Victim was either forced to engage in the sexual activity by Vavra, or that Vavra wou1d
commit sexual acts on Victim while Victim was asleep. Between September 2015 and September
2019, the Victim was between the ages of nine and fourteen.

3. In each   of the states listed above, the sexual activity that Victim described to FBI SAs was
sexual activity for which a person could be charged with a criminal offense.

4. FBI SAs interviewed a second person (hereinafter, Person #1) who stated that on or about
July, 2015, Person #1 observed a flyer in a gas station located in Anthony, Texas, which
advertised free season passes to a local waterpark. Person #1 called the telephone number listed
on the flyer and arranged to meet the person who answered the call at a gas station in Anthony,
Texas, so that Person #1 could obtain the free passes. Person #1 was attempting to obtain the
passes on behalf of, and for the use of, Victim and victim's younger sister. Person #1 took the
then-nine year old Victim and Victim's younger sister to this meet. The individual that met
Person #1 in Anthony, Texas, identified himself to Person #1 as Vavra. During the meeting
Vavra gave Person #1 the advertised waterpark passes and also provided to Person #1 a business
card stating that Vavra was a truck driver that was able to take children on vacations to explore
the United States. According to Person #1, Vavra told Person #1 and the Victim that Vavra had
taken other children to visit amusement parks in the past, all at no cost to the children or their
families. Since 2015, Person #1 and Victim communicated with Vavra via cell phone numbers
that are registered to Vavra.

5. OnDecember 6, 2019, Vavra was interviewed by FBI Special Agents. During the interview,
Vavra admitted that he knew Victim and Person #1, but denied having ever engaged in sexual
           Case 3:20-cr-00065-DCG Document 1 Filed 12/09/19 Page 3 of 3




activity with Victim. Vavra did, however admit that he took victim on numerous overnight
interstate trips since meeting subject in 2015.

6. Based upon the above information, the Complainant has probable cause to believe that
beginning on or about July 2015 and continuing through and including on or about September
2019, Travis Wayne Vavra committed the offense of transportation of minors with intent to
engage in criminal sexual activity by using any means or facility of interstate or foreign
commerce, in violation of 18 U.S.C. 2423(a).
